DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 01/31/2022.

Claim Status
3.	Claims 1-24 are pending in this application.

Allowable Subject Matter
4.	Claims 1-24 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for controlling the playback buffer by outputting, by a computing device and from a playback buffer associated with the computing device, a content segment of a current service; prior to receiving a service change request to change from the current service to a new service, determining an estimated new service insertion point in the playback buffer, wherein the estimated new service insertion point is based on an estimated amount of time needed for obtaining content of the new service; and determining that the new service is encrypted; after receiving the service change request to change from the current service to the new service, inserting, in the playback buffer and prior to the estimated new service insertion point, service change content; and while retrieving the content of the new 
	
Claim 10 directed to an alternate method with different scope but similar key features as recited in claim 1 is also allowed. 
Claim 16 directed to another alternate method with different scope but similar key features as recited in claim 1 is also allowed. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426